DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment, i.e., cancellation of claims 11-14, was given by William Curry on December 22, 2021.

The application has been amended as follows: 
10-14.    (Canceled)
REASONS FOR ALLOWANCE
Claims 1 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus as instantly claimed.  The limitation “a first side portion extending along an outer edge of the first interdigitated microelectrode, a first portion of the adsorption blocking layer extending from an upper surface of the insulating layer along an inner surface of the first side portion and being interposed between the inner surface of the first side portion and the outer edge of the first interdigitated microelectrode, a second side portion extending along an outer edge of the second interdigitated microelectrode, a second portion of the adsorption blocking layer extending from the upper surface of the insulating layer along an inner surface of the 
an insulating layer (Fig. 1A: a glass substrate; the glass is insulating);
a first interdigitated microelectrode configured such that a plurality of first protruding electrodes is arranged in a shape of a comb on the substrate (Fig. 1A);
a second interdigitated microelectrode configured such that a plurality of second protruding electrodes is arranged in a shape of a comb (Fig. 1A) and each interdigitates with the plurality of first protruding electrodes formed in the first interdigitated microelectrode (page 552, Col. 2, para. 3, lines 7-8); and
a plurality of receptors that is immobilized in a space between the first interdigitated microelectrode and the second interdigitated microelectrode (page 553, Col. 1, para. 2, lines 1-2) and reacts specifically to target biomaterials (page 552, Col. 1, para. 3, lines 10-11), and

wherein the first interdigitated microelectrode and the second interdigitated microelectrodes are configured to, in response to the voltages applied at the different levels (Fig. 1B: AC signal generator; the AC voltage is at applied at different levels), generate a dielectrophoretic force by a nonuniform electric field between the first interdigitated microelectrode and the second interdigitated microelectrodes (page 553, Col. 1, para. 4, last two lines to Col. 2, para. 1, line 3; Fig. 2B: showing a nonuniform electric field between the IME electrodes that generates a dielectrophoretic force upon the application of the voltage);
wherein the plurality of receptors includes aptamers (page 553, Col. 1, para. 2, lines 2-3), and is immobilized on an upper surface of the insulating layer exposed to the space between the first integrated microelectrode and the second interdigitated microelectrode (Fig. 2B; page 553, Col. 1, para. 2, lines 1-2);
the interdigitated electrode biosensor further comprising
a protective cap configured to fully cover the first interdigitated microelectrode and the second interdigitated microelectrode including the insulating layer (Fig. 1A: showing the glass cover fully covers the IME electrodes and the glass substrate); 
an adsorption blocking layer (Bovine Serum Albumin) coated on a surface of the first and second interdigitated microelectrodes (page 553, Col. 1, para. 2, lines 4-5, 7: biotinylated BSA in PBS was introduced into the chamber; physical absorption of biotinylated BAS onto the chip surface; thus the BSA as an adsorption blocking layer would be necessarily coated on the IME electrodes).  
2 layer of a silicon wafer 10 (Fig. 4), and a reaction chamber 46 (Fig. 5(C); [0103] line 1) above the electrodes 20, a protective cap (Fig. 5(B)-(C); [0105] line 1: the glass plate 30), a polydimethylsiloxane (PDMS) chip (Fig. 6; [0107] lines 2-3: a fluid controlling plate 40 based upon PDMS) having two microchannels (Fig. 6; [0112] lines 1-3: passages 52 (left and right) extended longitudinally after being penetrated into the fluid controlling plate 40 in the direction of thickness; thus forming two microchannels), wherein the PDMS chip is attached (Fig. 6, [0107] lines 2-4), and an adsorption blocking layer (Bovine Serum Albumin) coated on an inner wall of the protective cap except a region where the plurality of receptors is immobilized ([0108] lines 8-10: PDMS does not cause any negative effect upon biomolecules due to its biocompatible property; lines 10-11: preferably deposited with a reactive coating material; lines 13-17: when an injection opening 42, channels 44a, 44b, and a discharge opening 48 are coated with BSA in the fluid controlling plate, the non-specific adsorption of hydrophobic components can be minimized), but does not teach “a first side portion extending along an outer edge of the first interdigitated microelectrode, a first portion of the adsorption blocking layer extending from an upper surface of the insulating layer along an inner surface of the first side portion and being interposed between the inner surface of the first side portion and the outer edge of the first interdigitated microelectrode, a second side portion extending along an outer edge of the second interdigitated microelectrode, a second portion of the adsorption blocking layer extending from the upper surface of the insulating layer along an inner surface of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                             
                                                 
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795